Citation Nr: 9918100	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  92-11 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
recurrent peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from February 1980 to February 
1984.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in 
October 1991, which reduced the veteran's assigned evaluation 
from 40 percent to zero percent.

Service connection for recurrent peptic ulcer disease, status 
post vagotomy and duodenotomy, was granted by the RO in a 
March 1984 rating decision, and a 40 percent disability 
rating was assigned.  This disability rating was reduced to 
20 percent in a March 1986 rating decision, as there was no 
evidence of repeated stomach problems.  Subsequently, in a 
February 1989 rating decision, the RO found that the 
veteran's peptic ulcer disease had returned and, as such, 
increased the veteran's disability rating to 40 percent.  In 
a July 1991 rating decision, this evaluation was temporarily 
increased to 100 percent based upon the veteran's 
hospitalization for his ulcer.  By this same rating decision, 
however, the RO decreased the veteran's evaluation to zero 
percent, effective from May 1, 1991.  Pursuant to a VA 
examination, the RO, in an October 1991 rating decision, 
increased the veteran's disability rating to 10 percent, 
effective from May 1, 1991.  The veteran then perfected this 
appeal.  During the pendency of this appeal, following two 
remands by the Board (in January 1993 and in February 1996), 
the RO, in an October 1996 rating decision, increased the 
veteran's disability rating to 20 percent, which was again 
effective from May 1, 1991.  This 20 percent disability 
rating remains in effect and is the subject of this appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).

With respect to the Board's February 1996 remand, it was 
noted at that time that the veteran had also filed a notice 
of disagreement, in January 1992, as to the RO's reduction in 
his disability rating, claiming that he was entitled to 
restoration of the prior 40 percent evaluation.  It was also 
noted that the veteran had not been provided with a 
supplemental statement of the case addressing this issue.  As 
such, pursuant to VA regulations which require the RO to 
issue the veteran a statement of the case that addresses each 
issue with which timely disagreement has been expressed, the 
Board deferred adjudication of the veteran's increased 
evaluation claim, pending remand for development of the issue 
of entitlement to restoration of a 40 percent disability 
rating.  A rating decision was subsequently rendered on the 
issue of entitlement to restoration of the earlier 40 percent 
evaluation, but a statement of the case was never provided to 
the veteran.  However, as the veteran's 40 percent disability 
rating was not a protected rating and given the Board's 
decision in this matter, the Board finds that the veteran is 
not prejudiced in this instance.  In effect, the veteran's 40 
percent disability rating has been ostensibly restored.

As for the veteran's hemorrhoids claim, review of the 
veteran's claims file indicates that the RO, in a June 1997 
rating decision, denied service connection as secondary to 
the veteran's ulcer disability.  In August 1997, the RO 
received the veteran's request for reconsideration as to this 
issue.  Subsequently, the RO, in a January 1998 rating 
decision, also denied the veteran's claim of service 
connection on a direct basis.  Inasmuch as the veteran's 
August 1997 correspondence to the RO indicates the veteran's 
disagreement with the RO's determination as to the issue of 
secondary service connection, the Board refers the issue of 
entitlement to service connection for hemorrhoids (whether 
directly or secondarily) to the RO for further attention, as 
warranted.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained.

2.  The veteran's recurrent peptic ulcer disease is 
manifested by loss of appetite, weight loss, vomiting, and 
daily stomach complaints.  Endoscopic examination revealed 
bile reflux gastritis.

CONCLUSION OF LAW

The schedular criteria for an evaluation of 40 percent for 
the veteran's recurrent peptic ulcer disease have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.114, Diagnostic Codes 7305, 7307, 7308 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1 (1998).  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Here, the veteran's recurrent peptic ulcer disease is 
addressed by the schedular criteria applicable to the 
digestive system.  See 38 C.F.R. Part 4, § 4.114 (1998).  
Specifically, Diagnostic Code 7305 (Ulcer, duodenal) provides 
for a 40 percent evaluation where there is evidence of 
moderately severe disability, including evidence of 
impairment of health manifested by anemia and weight loss or 
recurrent incapacitating episodes averaging 10 days or more, 
in duration at least four or more times a year.  See 
38 C.F.R. Part 4, § 4.114, Diagnostic Code 7305.  A 60 
percent evaluation, the next higher and maximum evaluation 
available, is warranted where there is evidence of severe 
disability, including pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss, productive of definite impairment of health.  
Id.

Also for consideration and possible application is Diagnostic 
Code 7307 (Gastritis, hypertrophic).  Specifically, 
Diagnostic Code 7307 provides for a 30 percent evaluation 
where there is evidence of chronic disability, with multiple 
eroded or ulcerated areas and symptoms.  See 38 C.F.R. Part 
4, § 4.114, Diagnostic Code 7307.  A 60 percent evaluation, 
the next higher and maximum evaluation available, is 
warranted where there is evidence of chronic disability, with 
severe hemorrhages or large ulcerated or eroded areas.  Id.

Further, Diagnostic Code 7308 (Postgastrectomy syndromes) 
provides for a 40 percent evaluation where there is evidence 
of moderate disability, with less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals, but with diarrhea and weight loss.  See 
38 C.F.R. Part 4, § 4.114, Diagnostic Code 7308.  A 60 
percent evaluation, the next higher and maximum available, is 
warranted where there is evidence of severe disability, 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  Id.

II.  Factual Background

With respect to the veteran's recurrent peptic ulcer disease, 
the Board has reviewed all of the evidence of record 
pertaining to the history of this disability, in accordance 
with 38 C.F.R. §§ 4.1 and 4.2 (1997) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Here, the evidence of 
record pertinent to the veteran's current disability level 
consists of three VA examinations (conducted in September 
1991, in March 1993, and in September 1996), VA outpatient 
treatment records (dated from January 1992 to September 
1998), and the veteran's testimony at his hearing before a 
Member of the Board (conducted in April 1999).

The September 1991 VA examination reflects the veteran's 
history of a duodenal ulcer and his status post Billroth II.  
A contemporaneous Radiology Diagnostic Report noted 
nonobstructive bowel gas pattern, and a surgical clip was 
seen in the epigastric region on the left.  The veteran's 
esophagus was normal in appearance, and examination of the 
stomach demonstrated evidence of a partial gastrectomy, with 
a side-to-side gastrojejunostomy.  The veteran's small bowel 
was normal in appearance, and there was no evidence of 
dilation of the afferent loop.  The diagnostic impression was 
status post Billroth-II procedure, with no other 
abnormalities.  On the physical examination, it was noted 
that the veteran had had occasional indigestion but that he 
did not take anything for it.  The examiner's diagnosis was 
peptic ulcer disease, status post Billroth-II procedure.

VA outpatient treatment records dated in 1992 reflect the 
veteran's complaints of epigastric pain with eating and of 
vomiting when having overeaten.  An 
esophagogastroduodenoscopy, performed in February 1992, 
showed mild stomach erythema, but no ulceration was seen.  
The anastomosis site also showed mild erythema but no 
erosions or ulcers.  The duodenal loop was normal.  The 
postoperative diagnosis was mild gastritis.  Follow-up 
entries note the veteran's complaints of dyspepsia.

The March 1993 VA examination references an upper GI 
endoscopy, conducted that same month.  At that time, it was 
noted that the veteran's cords and hypopharyngeal area were 
normal.  The esophagus was also within normal limits.  The 
stomach showed bile, but there were no ulcerated lesions, 
erosions, or masses.  The small bowel was determined to be 
normal.  Upon current examination, the examiner found bowel 
sounds present.  The veteran's current weight was 302 pounds.  
There was no evidence of anemia, and the veteran did not 
report vomiting.  There was no history of recurrent 
hematemesis or melena.  Indigestion was present in the 
veteran's epigastric area, but it was noted to be infrequent.  
The veteran reported that it usually occurred when he forgot 
to take his medications or when he overate.  The final 
diagnosis was status post vagotomy, Billroth I surgery for 
duodenal ulcer disease.

The September 1996 VA examination reflects the veteran's 
complaints of occasional vomiting, especially after having 
eaten a large meal, of occasional hematemesis, and of being 
fatigued after eating and defecating. The veteran reported 
that lying on his left side helped.  The veteran also 
reported being unable to eat dairy, chocolate, and fast food, 
as they caused diarrhea.  The veteran also complained of 
intermittent constipation and diarrhea.  Occasionally, he 
would see blood in his stool, and occasionally, he 
experienced painful stools.  After meals, the veteran stated 
that he felt bloated and that he had increased flatulence.  
Upon examination, it was noted that the veteran currently 
weighed 189 pounds and that his maximum weight in the past 
year had been 205 pounds.  The examiner also noted that the 
veteran had periodic vomiting two to three times a week, 
occasionally with blood.  The veteran stated that he had both 
hematemesis and melena.  He experienced pain in the left 
upper quadrant, which was dull and aching and occasionally 
sharp and stabbing.  This area was often tender to touch and 
always worse with food.  When asked about the frequency and 
duration of these episodes, the examiner noted "everyday."  
The examiner wanted to rule out anastomatic ulcer, and an 
upper endoscopy was recommended.  Findings from this upper 
endoscopy showed that the esophagus was normal in appearance, 
and there was no evidence of esophagitis, intrinsic mass, 
extrinsic compression, esophageal varices, ring, web, 
stricture, motor disturbance, Barrett's epithelium, 
diverticula, or bleeding.  There was diffuse erythema and 
edema throughout the gastric remnant.  Gastric pH measured 
>6.0.  There were no ulceration or bleeding sites noted.  The 
veteran's duodenum was also normal, and there was no evidence 
of duodenitis, duodenal ulcers, nodules, diverticula, 
intrinsic or extrinsic masses, polyps, or arteriovenous
malformations.  The impressions were moderate gastritis 
throughout the gastric remnant, with edema and polypoid area 
at gastric remnant, and bile reflux.

VA outpatient treatment records dated from January to 
September 1998 reflect the veteran's reported history of 
bleeding ulcers.  They also reflect the previous diagnosis of 
gastritis.  In January 1998, it was noted that the veteran 
reported having seven to eight loose stools per day, with 
constant periumbilical pain.  An upper endoscopy was planned 
and performed in February 1998.  At that time, it was noted 
that the procedure was performed for evaluation of the 
veteran's abdominal pain, vomiting, and nausea.  Findings 
indicated that the veteran's esophagus was normal in 
appearance, and there was no evidence of esophagitis, 
intrinsic mass, extrinsic compression, esophageal varices, 
ring, web, stricture, motor disturbance, Barrett's 
epithelium, diverticula, or bleeding.  The veteran's gastric 
remnant was diffusely hyperemic and consistent with bile-
induced gastritis.  There was no evidence of ulcers, 
stenosis, or masses in the gastric remnant.  Retroflexion in 
the gastric remnant was normal.  The impression was Billroth 
II anatomy; bile reflux gastritis; no evidence of ulceration, 
stenosis, or masses.  A March 1998 entry reflects the 
veteran's complaints of chronic nausea and reflux and 
abdominal pain.  The veteran stated that his symptoms had 
remained pretty much the same over the past few months.  The 
veteran also stated that he took meals regularly, about four 
to five a day.  Follow-up was scheduled, and it was 
recommended that the veteran continue on his medications.  A 
September 1998 entry reflects the veteran's history of 
duodenal ulcers, with episodes of bleeding.  The veteran's 
status post Billroth II was also reflected.  It was noted 
that the veteran had been non-compliant the past month 
regarding his medications.  On examination, the veteran 
complained of diffuse abdominal burning and pain, relieved by 
food.  The veteran also reported dumping after meals, with 
occasional vomiting but no hematemesis.  There was also 
nausea.  The veteran ate three meals a day.  The veteran's 
February 1998 upper endoscopy was referenced, including the 
diagnosis of bile reflux gastritis.  The recorded assessment 
noted that the veteran complained of a history of duodenal 
ulcer, status post Billroth II, with complaints of abdominal 
pain and nausea and no change in symptoms.  The veteran was 
advised to return in one year.

At his hearing before a Member of the Board (conducted in 
April 1999), the veteran testified that he had been trying 
different medications over the months for different things.  
(Transcript (T.) at 5).  He also testified that he had been 
having a lot of trouble with bowel movements.  Id.  The 
veteran stated that he had "lost his bowels" three times 
over the last year.  Id.  He would feel something like a gas 
pocket and all of a sudden hear the gas bubble up, and then 
he would have to go to the bathroom.  Id.  This all happened 
within an hour of eating.  Id.  The veteran stated that he 
had had bowel movements as many as seven or eight times a 
day.  Id.  When asked about weight loss, the veteran 
responded that his weight had been as high as 200 pounds and 
as low as 175 pounds.  Id.  Currently, the veteran reported 
weighing 180 pounds.  Id.  The veteran also reported losing 
his appetite for a day or so.  Id.  If the veteran did not 
eat for about 12 hours or so, the secretions in his stomach 
would build up so much that he would vomit.  (T. at 6).  He 
testified that he would break into a bad sweat, that his eyes 
would get all red, and that he would have to water himself 
down and rest for about half and hour.  Id.  The veteran 
estimated that he vomited once or twice a week.  Id.  He 
stated that he tried not to miss work but that he had gotten 
his doctor to write a note for his job, explaining that the 
veteran had reflux in his stomach.  (T. at 7).  The veteran 
also stated that he had a bloated feeling pretty much all of 
the time.  Id.  He testified that he had been told to eat as 
many as six small meals, to compensate for not eating three 
regular meals, but that he could not do that because of his 
job.  (T. at 8).  When asked how frequently his stomach 
bothered him, the veteran responded that he had symptoms all 
the time.  (T. at 10).  When asked what he noticed mainly 
about his stomach condition, the veteran listed stomach pain, 
gas build up, bloating, and then the dumping syndrome.  (T. 
at 11).  The veteran also stated that he had very little 
control over his need to use the bathroom.  Id.  

III.  Application and Analysis

Upon review of the pertinent clinical evidence of record, in 
conjunction with the applicable schedular criteria, the Board 
finds that a 40 percent evaluation, but no higher, is 
warranted for the veteran's recurrent peptic ulcer disease.

Initially, as to the diagnostic code applicable to evaluation 
of the veteran's recurrent peptic ulcer disease, the Board 
finds Diagnostic Code 7308 (Postgastrectomy syndromes) for 
application in this instance, given the clinical evidence of 
record showing that the veteran has had at least a portion of 
his stomach resected (i.e., the Billroth procedure).  As 
such, a 40 percent evaluation is warranted where there is 
evidence of moderate disability, with less frequent episodes 
of epigastric disorders with characteristic mild circulatory 
symptoms after meals, but with diarrhea and weight loss.  See 
38 C.F.R. Part 4, § 4.114, Diagnostic Code 7308.  In this 
respect, the Board notes that the record indicates that the 
veteran reported having epigastric symptoms everyday, 
including bloating and diarrhea, after eating.  The Board 
also notes the veteran's reports of vomiting and sweating and 
the loss of weight documented in the record.  Here, the Board 
points out that the veteran's weight upon VA examination in 
March 1993 was 302 pounds; upon VA examination in September 
1996, his weight was 189 pounds.

As for a higher evaluation of 60 percent provided for under 
Diagnostic Code 7308, the Board notes that while there is 
evidence of record indicating that the veteran experiences 
nausea, sweating, diarrhea, and weight loss in connection 
with his recurrent peptic ulcer disease, there is no evidence 
of record documenting or suggesting that the veteran also 
experiences hypoglycemic symptoms and that he is malnourished 
and anemic due to his various periods of weight loss.  Id.  
As such, the veteran's disability picture more nearly 
approximates the criteria required for a 40 percent 
evaluation under Diagnostic Code 7308 than that required for 
a maximum evaluation of 60 percent.  See 38 C.F.R. § 4.7; see 
also 38 U.S.C.A. § 5107(b) (West 1991).

As for the possible application of the other diagnostic codes 
discussed above, specifically Diagnostic Codes 7305 and 7307, 
the Board finds no evidence of either a severe or chronic 
disability warranting the provided for 60 percent evaluation.  
Here, the Board notes the veteran's inconsistent reports of 
recurrent hematemesis or melena and the absence of clinical 
evidence of record supporting this symptomatology.  See 
38 C.F.R. Part 4, § 4.114, Diagnostic Code 7305.  Also, the 
Board notes that there is no clinical evidence of anemia, nor 
has the veteran's weight loss been shown to be productive of 
a definite impairment of his health.  Id.  Indeed, the record 
shows that the veteran continues to work, and there is no 
indication that the veteran is at all malnourished.  Simply, 
the veteran must consume a number of smaller meals per day 
rather than eat three regular meals daily.  Further, the 
Board notes that repeated upper endoscopic procedures failed 
to reveal evidence of severe hemorrhages (or any 
hemorrhages), or of large ulcerated or eroded areas.  See 
38 C.F.R. Part 4, § 4.114, Diagnostic Code 7307.  Indeed, 
repeated upper endoscopic procedures failed to show any 
evidence of erosions or ulcerations.



ORDER

A 40 percent disability rating for the veteran's recurrent 
peptic ulcer disease is allowed, subject to the applicable 
provisions pertinent to the disbursement of monetary funds.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

